In a comm nobis proceeding, defendant appeals from two *735orders of the Supreme Court, Kings County, dated September 18, 1970 and October 13, 1970, respectively, both of which denied his application, without hearings. Order dated October 13, 1970, affirmed (see People v. Serra, 36 A D 2d 693; People v. Serra, 37 A D 2d 694). Appeal from order dated September 18, 1970, dismissed. This order is deemed to have been superseded by the order dated October 13, 1970. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.